Citation Nr: 0844693	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-17 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
tracking syndrome of the right knee, currently evaluated as 
20 percent disabling. 

2.  Entitlement to an increased rating for patellofemoral 
tracking syndrome of the left knee, currently evaluated as 20 
percent disabling. 



REPRESENTATION

Appellant represented by:	Robert S. Reiman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from July 1980 to November 
1980 and from October 1981 to December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied ratings in excess of 20 percent for the service-
connected patellofemoral tracking syndrome of the right and 
left knees.  In October 2008 the veteran testified at a 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  The veteran's representative could not 
attend the hearing, and so the veteran was assisted at the 
hearing by an employee at the RO, J.H.


FINDINGS OF FACT

1.  The veteran's patellofemoral tracking syndrome of the 
right knee is manifested by chronic pain, stiffness, 
tenderness, episodes of locking, mild instability, and range 
of motion from 5 degrees to 80 degrees, with some pain on 
motion.

2.  The veteran's patellofemoral tracking syndrome of the 
left knee is manifested by chronic pain, stiffness, 
tenderness, episodes of locking, mild instability, and range 
of motion from 5 degrees to 80 degrees, with some pain on 
motion.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess 20 percent for 
patellofemoral tracking syndrome of the right knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2008).

2.  The criteria for a rating in excess of 20 percent for 
patellofemoral tracking syndrome of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications to the veteran, including 
the letter dated in May 2008, were entirely adequate to 
inform him, or any reasonable person for that matter, of what 
was required, and that he needed to provide evidence with 
regard to how his disabilities affect him in everyday, daily 
life; his responses confirm that he understood those 
ramifications and mandates.  There is no prejudicial error 
either alleged or shown. 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in February 2003, May 2003, and 
January 2008 which fully addressed the notice elements.  The 
February 2003 letter was sent prior to the initial RO 
decision in this matter.  These letters informed the veteran 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Although no longer required, in the January 2008 letter, the 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  Finally, the Board notes that 
in the January 2008 letter, the RO notified the veteran of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
his VA treatment records and scheduled three VA examinations 
for him.  Although the veteran testified that his last VA 
examination in 2008 was not fair and said the examiner did 
not review the private treatment records he brought that day, 
the Board finds, as more fully explained below, that the VA 
examination is sufficient for rating purposes.  In addition, 
it appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance is required 
to fulfill VA's duty to assist the veteran in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

On VA examination in March 2003, the veteran reported he 
developed bilateral knee pain in service, and had surgery on 
both knees in 1995, but continued to have pain under and 
about the patellae.  The pain caused difficulties in his work 
as a computer engineer, and he reportedly lost up to 30 days 
a year due to knee pain.  He had difficulty with prolonged 
standing and sitting, and was not able to play sports.  On 
examination, motion of the right knee passively was from 0 to 
95 degrees and on the left was from 0 to 120 degrees.  There 
was pain at the end ranges of motion on the right and left, 
and much pain on extension of both knees.  He had difficulty 
achieving full extension, especially of the right knee.  
There was moderate right parapatellar tenderness medially, 
and moderate pain with patellofemoral grinding, on the right 
more than the left.  Patellar apprehension test did not 
demonstrate any lateral subluxation of either patellar joint, 
but the veteran complained of pain with this maneuver.  All 
ligaments were intact in both knees.  There was no joint 
effusion, warmth, or erythema.  X-rays of the knees from 
December 2002 were normal.  A December 2002 MRI showed no 
mensical tears and that the ligaments were intact on the 
left.  There was slight thickening of the patellar tendon.  
The right knee had no mensical tears, but there was a partial 
thickness tear of the anterior cruciate ligament, two tiny 
cysts, and thickening of the patellar tendon.  The impression 
was bilateral patellofemoral syndrome, which would cause 
moderate impairment of function with stressful use of the 
knees.

In a May 2003 letter, Dr. E, the veteran's private orthopedic 
surgeon, indicated he had treated the veteran for years for 
progression of his knee problem, and that the veteran had 
increasing knee problems, with his right knee symptomatology 
worse than the left.  He had undergone prior knee 
arthroscopies, and took Volatren for pain relief.  
Examination showed no effusion, warmth, or induration, and 
well healed surgical scars on both knees.  His quadriceps and 
patellar tendon function was preserved and he walked without 
list or limp.  He had marked difficulty with activities of 
daily living, and complained of stiffness in both knees, 
difficulty with steps, running, and standing for any 
prolonged period of time.  In summary, Dr. E concluded that 
the veteran's knee disease processes had accelerated recently 
with the new findings and abnormalities of the knees, and 
that MRIs showed increased disease progression.  

On VA examination in October 2006, the veteran complained of 
worsening bilateral knee pain that was sharp in nature.  He 
reported daily knee pain, with the severity described as 9 
out of 10, and his symptoms were worse with walking and 
stairs.  His walking tolerance was for one mile or 20 
minutes, and he found some relief from lying down.  He took 
pain medication as needed.  He complained of bilateral 
weakness, stiffness, fatigability, swelling, giving away of 
both knees, and locking of the right knee.  He denied heat or 
redness of either knee, and had knee flare-ups two times a 
month, which lasted a few days.  During flare-ups he treated 
with pain medication, and with cortisone injections at times.  
He had a knee brace at home, but denied dislocation symptoms.  
He was independent with walking, driving, and activities of 
daily living, but reported had pain with prolonged standing 
and walking.  

VA physical examination in October 2006 showed an antalgic 
gait, but no assistive device was used.  On right knee 
examination the veteran had significant pain complaints, with 
pain on very light touching over the anterior and posterior 
aspect of the knee.  He was guarding and unable to complete 
the right knee examination due to pain complaints.  The right 
knee showed 0 degrees of extension, and he was noted to have 
approximately 30 degrees of right knee flexion when sitting 
in the examination chair.  Examination of the left knee 
showed no edema, erythema, or warmth.  He complained of 
tenderness on testing patellar mobility, and pain from 90 
degrees onward.  His left knee range of motion was from 0 to 
130 of flexion.  The examiner noted there would be some 
decrease in the range of both knees due to pain from 
repetitive use, but indicated it was not possible to quantify 
the exact limitation in degrees.  The examiner noted no 
change due to fatigue, weakness, or incoordination. There was 
no appreciated ligament laxity on the left, however, he was 
guarding throughout the examination due to pain.  McMurray's 
test was negative.  His motor strength testing in the 
quadriceps was 4+/5 with pain inhibition; otherwise, strength 
was 5/5.  The diagnoses were chronic bilateral knee pain and 
chondromalacia patellae on the left.  

A December 2006 operative note from Dr. E shows that the 
veteran underwent right knee surgical arthroscopy.  The 
postoperative diagnosis was grade III chondral lesion medial 
femoral condyle right knee; grade II-III chondromalacia 
patella with articular cartilage softening and chondral 
cracks; degenerative middle third tear lateral meniscus, 
right knee; synovitis right knee; and s/p lateral retinacular 
release right knee with retinacular defect and previous 
arthroscopic surgery.  Dr. E noted that the veteran had 
suffered marked pain and discomfort in his right knee prior 
to the surgery.  Operative findings included that the veteran 
had full range of motion of his knee, and had well-healed 
arthroscopic portals.  There was no instability with varus 
and valgus stress testing.  Intraoperatively, there was noted 
to be loose debris floating in the knee, and the 
patellofemoral articulation tracked smoothly.  There was no 
lateral subluxation, tilt, or liftoff.  The undersurface of 
the patella was markedly softened, with chondral cracks 
noted.  

On a VA examination in January 2008, it was noted that the 
veteran complained of achiness and stiffness in both knees.  
He could walk a mile at a stretch, with difficulty.  It was 
noted that he did not use a brace, cane, or crutches.  He was 
gainfully employed as a computer analyst or engineer and was 
able to hold the job without restrictions.  He complained of 
pain in everything he does, including walking.  Examination 
revealed severe tenderness around both knees, with no 
swelling noted.  There was tenderness in the supra and 
inferior patellar margins, that was pain upon pressure.  
Range of motion was from 5 to 80 degrees.  Pain was noted 
throughout the range of motion.  Three repetitive range of 
motions were provided, all of which showed identical range of 
motion.  There was mild instability of the knee joints.  
There was no evidence of foot drop and no significant history 
of flares.  The diagnosis was patellofemoral syndrome with 
possible arthritis.  X-ray of the knees showed essentially 
normal studies.  

At his hearing before the undersigned, the veteran testified 
that at the 2008 VA examination, the examiner did not look at 
the records he brought from this private orthopedic 
physician.  He told the examiner he left his cane at home 
that day because he was in a rush, and that his wife helped 
him walk in.  He claimed that otherwise he always had his 
cane with him.  He testified he was due for another 
arthroscopic surgery on his left knee.  He could not bend his 
knees all the way back because of pain, but could fully 
extend and straighten both legs.  When he sat down, he had to 
sit with his knees extended out.  He said he puts heating 
pads on his knees at night, and takes Tylenol with codeine as 
needed.  He testified that his right knee pain, just sitting, 
was between 8 and 9 out of 10, and his left knee pain was 
between 6 and 7.  He claimed doctors told him he had severe 
arthritis of both knees, and that the next step for his right 
knee would be a total knee replacement, but he was not yet 
ready for that.  He claimed his right knee would lock up and 
fail on him.  He said he works as a computer engineer and has 
to travel to different labs, but always sits down while he 
works.  He said he walks with an uneven gait, favoring the 
right side.  

III.  Analysis

A.  Laws and Regulations

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over current medical findings.  Where an increase 
in the disability rating is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim 
whenever the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Patellofemoral syndrome does not have its own rating criteria 
pursuant to the VA regulations, thus the RO has assigned 
separate 20 percent disability ratings for the right and left 
knee under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5257.  That code addresses impairment of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based upon whether the impairment is slight 
(10 percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).  38 C.F.R. § 38 C.F.R. § 
4.71a.

Diagnostic Code 5260 pertains to flexion of the knee, and 
provides that flexion of the knee limited to 30 degrees 
warrants a 20 percent rating.  Flexion limited to 15 degrees 
warrants the assignment of a 30 percent rating. 

DC 5261 pertains to extension of the knee and provides for a 
20 percent rating when knee extension is limited to 15 
degrees; a 30 percent rating when extension is limited to 20 
degrees; and a 40 percent rating when extension is limited to 
30 degrees. 

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

B.  Discussion

The veteran contends he should be entitled to increased 
ratings for his service-connected right and left knee 
disabilities.  A diagnosis of bilateral patellofemoral 
tracking syndrome has been rendered with regard to his knees.  
As noted above, the RO has assigned separate 20 percent 
disability ratings for the right and left knee, under 
Diagnostic Code 5257.  Although the veteran recently 
testified that he has severe arthritis, and was reportedly 
told this by his doctors, the record shows no 
X-ray evidence or clinical finding indicative of arthritis in 
either knee.  Thus, there is no competent evidence showing 
that the veteran has arthritis of either knee, and therefore 
a separate rating for arthritis may not be assigned under 
Diagnostic Code 5003.  See VAOPGCPREC 23-97. 

After a careful review of the medical evidence of record, the 
Board finds that a rating in excess of 20 percent rating for 
either service-connected knee disability is not warranted.  
The Board initially notes that clinical findings do not 
disclose that the veteran has ankylosis of either knee, and 
therefore a higher rating pursuant to Diagnostic Code 5256 is 
not warranted.

With regard to Diagnostic Code 5257, in order for an 
increased rating to be assigned, there must be severe 
impairment of the knee or severe recurrent subluxation or 
lateral instability.  While the veteran has complained of 
chronic knee pain, that his knees give out and lock up, and 
that he used a knee brace and a cane, clinical findings do 
not show severe impairment, subluxation or instability of 
either knee.  In that regard, the record reflects that in 
March 2003, patellar apprehension test did not demonstrate 
any lateral subluxation of either patellar joint, and all 
ligaments were intact in both knees.  In October 2006 there 
was no appreciated ligament laxity on the left, and 
McMurray's test was negative.  In December 2006, his knees 
showed no instability with varus and valgus stress testing, 
patellofemoral articulation tracked smoothly, and there was 
no lateral subluxation.  In January 2008, he was noted to 
have mild instability of the knee joints.  Thus, the findings 
more nearly approximate the criteria for moderate impairment 
of the knees, pursuant to DC 5257.

With regard to Diagnostic Codes 5260 and 5261, the record 
reflects that the criteria for an increased, 30 percent, 
rating have not been met, as there has been no showing of 
flexion limited to 15 percent or extension limited to 20 
percent.  In March 1993, range of motion of right knee was 
from 0 to 95 degrees, and on the left was from 
0 to 120 degrees, with pain at the end ranges of motion and 
much pain with extension.  In October 2006, the right knee 
showed 0 degrees of extension and 30 degrees of flexion when 
sitting in the examination chair.  Left knee range of motion 
was from 0 to 130 of flexion, with pain from 90 degrees 
onward.  In January 2008 range of motion was from 5 to 80 
degrees, with pain throughout the range of motion.  

With regard to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Board notes these 
provisions require consideration of the veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate disability evaluation for a disability.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Board is not required to assign a 
separate rating merely for pain.

In this regard, the record reflects that the veteran has 
complained of a history of bilateral chronic, sometimes 
severe, knee pain.  However, even considering the effects of 
pain on use and during flare-ups, and the other factors 
addressed in DeLuca, supra, there is no objective evidence of 
more than characteristic pain on motion of the knees and 
becoming painful on use.  38 C.F.R. §§ 4.40, 4.45.  With 
regard to establishing loss of function due to pain, the 
Board finds that the effects of pain reasonably shown to be 
due to the veteran's service-connected left and right knee 
disabilities are contemplated in the 20 percent ratings 
assigned.  With regard to functional limitations, in March 
2003, the examiner noted moderate impairment of function with 
stressful use of the knees.  In October 2006, the examiner 
noted there would be some decrease in the range of both knees 
due to pain from repetitive use, but indicated it was not 
possible to quantify the exact limitation in degrees, and 
noted no change due to fatigue, weakness, or incoordination.  
In January 2008, the examiner noted that three repetitive 
knee range of motions showed an identical range of motion.   
The Board concludes, therefore, that there is no indication 
in the record that left or right knee pain causes functional 
loss greater than that contemplated by the 20 percent ratings 
currently assigned. 

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards." 

The Board appreciates the veteran's thorough and forthright 
testimony at his hearing before the undersigned.  There is no 
question that his knees adversely affect him occupationally 
and socially, and this has been addressed in the schedular 
ratings assigned (for which he has a combined 40 percent 
disability rating).  As to 38 C.F.R. § 3.321(b)(1), it is 
noted that the veteran has not asserted, nor does the 
evidence suggest, that the regular schedular criteria are 
inadequate to evaluate his bilateral knee impairment.  
Although he has complained that his knee problems cause some 
difficulties with his work, he has maintained his employment, 
and there is no contention that his knee impairments are 
productive of marked interference with employment or 
necessitate frequent hospitalization, or that the 
manifestations associated with these disabilities are unusual 
or exceptional.  Thus, the Board will not consider referral 
for consideration of an extraschedular rating.  See Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Floyd v. Brown, 9 Vet. 
App. 94-96 (1996).

In summary, the preponderance of the evidence reflects that 
no greater than the two currently assigned 20 percent ratings 
are warranted for the service-connected right and left knee 
disabilities, at any time during the appeal process.  See 
Hart, supra.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


ORDER

A rating in excess of 20 percent for patellofemoral tracking 
syndrome of the right knee is denied. 

A rating in excess of 20 percent for patellofemoral tracking 
syndrome of the left knee is denied.


______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


